Citation Nr: 1717447	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for incomplete paralysis of the left upper extremity (LUE).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected multi-level cervical disc disease and degenerative joint disease, status post cervical fusion due to Ehlers Danlos Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO granted a 20 percent rating from January 21, 2010 to February 11, 2010; a 100 percent rating from February 11, 2010 to April 1, 2010; and a 20 percent rating thereafter. 

In March 2015, the Board denied entitlement to an initial disability rating in excess of 20 percent for multi-level cervical disc disease and degenerative joint disease, status post cervical fusion due to Ehlers Danlos Syndrome.  The Board also granted entitlement to a 20 percent disability rating for myelopathy resulting in moderate incomplete paralysis of the left upper extremity.  The March 2015 decision was vacated in part in a memorandum decision by the United States Court of Veterans Claims (Court) in October 2016.

The issue of entitlement to an initial rating in excess of 20 percent for multi-level cervical disc disease and degenerative joint disease, status post cervical fusion due to Ehlers Danlos Syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-handed; his left arm is the minor extremity. 

2.  The Veteran suffers from no more than moderate incomplete paralysis of radial nerve, ulnar nerve, and middle and lower radicular groups due to symptoms of numbness, weakness, paresthesia, and decreased reflexes and decreased sensation. 



CONCLUSION OF LAW

The criteria for a separate initial rating of 30 percent for incomplete paralysis of the minor left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  VA examinations were conducted in May 2010, June 2012, and November 2014.  The examinations are sufficient evidence for deciding this issue.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Accordingly, VA's duty to assist has been met.  

Analysis

The Veteran seeks a higher initial evaluation for incomplete paralysis of the left upper extremity (LUE), which is currently rated at 20 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

VA is at liberty to choose the appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Id.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The RO evaluated the Veteran's paralysis under Diagnostic Code (DC) 8516, which sets forth the criteria for evaluating diseases of the ulnar nerve.  38 C.F.R. § 4.124, DC 8516 (2016).  

The July 2012 VA examiner noted that in addition to the ulnar nerve, the Veteran suffers from moderate incomplete paralysis of the radial nerve and middle and lower radicular groups.  Therefore, DC 8514 (which applies to the radial nerve), DC 8511 (which applies to the middle radicular group), DC 8512 (which applies to the lower radicular group), are all applicable. 

Under Diagnostic Code 8514, incomplete paralysis of the radial nerve is evaluated as 20 percent disabling for the minor extremity if found to be mild or moderate, and 40 percent for the minor extremity if the condition is found to be severe.  Complete paralysis with be evaluated as 60 percent for the minor extremity for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, DC 8514.

Under DC 8516, incomplete paralysis of the minor extremity warrants a 10 percent rating if mild, a 20 percent rating if moderate, a 30 percent rating if severe, and a 50 percent rating for complete paralysis.  38 C.F.R. §4.124a, DC 8516 (2016).  

Under DC 8511 and DC 8512, incomplete paralysis of the minor extremity warrants a 20 percent rating if mild, a 30 percent rating if moderate, and a 40 percent rating if severe.  A 60 percent rating is assigned for complete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, DCs 8511, 8512 (2016).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

A NOTE following the criteria for the upper extremity nerve groups states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings. 

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings. Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes. Id.   

In the present case, since the Veteran is right-handed; his left upper extremity constitutes the minor extremity.  

A private neurosurgeon identified weakness and muscle atrophy in the Veteran's left forearm and hand and strength of 4/5 in the left biceps, triceps, wrist, and grasp.  VA treatment records document constant numbness and tingling in the Veteran's bilateral arms.  

A February 2010 note documents left upper extremity weakness with index and thumb circle pinch, intrinsic muscles and wrist extension.  Sensory examination revealed mild decreased light touch to left long, ring, and small fingers.  

The May 2010 VA examination report includes a finding of distal ulnar distribution on the left, impaired sensation in the left upper extremity.  

A June 2012 VA examination report shows no muscle atrophy was present.  Reflexes were normal.  There was decreased sensation in the inner and outer forearm, and hand and fingers.  Sensation in the shoulder area was normal.  Muscle strength testing showed elbow flexion and extension, and wrist flexion had (active movement against some resistance; wrist extension, finger abduction and flexion, were normal.

At a July 2012 VA examination, the Veteran reported numbness and weakness in the left arm and hand.  On examination, the VA examiner noted no pain was present in the left upper extremity.  There was mild left-side weakness, moderate paresthesias and/or dysesthesias, and muscle atrophy in the left biceps and triceps.  Muscle strength testing including elbow extension, wrist flexion, wrist extension, grip, and pinch, were all 4/5 which demonstrates active movement against some resistance.  Muscle atrophy of 2 centimeters was present in the left bicep/triceps area.  Reflexes were normal except for the triceps, which were hypoactive.  There was decreased sensation in the inner and outer forearm, hand, and fingers.  There were no trophic changes.  The examiner indicated there was moderate, incomplete paralysis of the radial, ulnar, middle radicular, and lower radicular groups.

At a November 2014 VA examination, the Veteran reported symptoms of numbness in the long, ring and pinkie fingers of his left hand.  Objectively, the VA examiner noted decreased sensation in the left hand and fingers.  There were hypoactive deep tendon reflexes in the biceps and brachioradialis.  All muscle strength testing was normal.  No muscle atrophy was present.  The examiner noted the Veteran had slightly decreased grip strength on the left and fairly significant pain on testing of all of his muscle groups in the left arm.

The evidence shows that the manifestations of the service-connected left upper extremity neurologic impairment are of no more than moderate severity.  The objective tests have shown no more than mild to moderate weakness and decreased sensation in the left upper extremity, particularly as it involved the left fingers and hand.  Notably, the July 2012 VA examiner also expressly provided that the Veteran's disability was moderate in severity.  

Under DCs 8514 and 8516, moderate incomplete paralysis of the radial and ulnar nerves warrants a 20 percent rating.  A 30 percent rating is possible under DC 8511 and DC 8512 for moderate incomplete paralysis of the middle and lower radicular groups.  

Separate ratings cannot be assigned under these four diagnostic codes as that would constitute pyramiding, or compensating the same disability multiple times under different diagnostic codes.  38 C.F.R. § 4.14 (2016).  Indeed VBA's Manual indicates that separate evaluations may not be assigned when evaluating an upper extremity peripheral nerve disability.  See M-21, III.iv.4.G.4.b.  When the specific nerve branch affected cannot be identified by the evidence, the rating specialist should rate the upper extremity symptoms using DC 8514 (the radial nerve). M-21, III.iv.4.G.4.e.  Additionally, the rating specialist should evaluate the nerve branch which is most beneficial to the Veteran. Id.  

DC 8511, dealing with paralysis of the middle radicular groups and DC 8512 dealing with the lower radicular groups are the most beneficial nerve branches.  Under either diagnostic code, a 30 percent rating is warranted for moderate incomplete paralysis.  The Board is therefore assigning a 30 percent rating under DC 8512 based on the Veteran's complaints and the clinical findings noted in the records and examination reports.

A higher rating is not warranted as the Veteran does not suffer from severe incomplete paralysis or complete paralysis.  This is evidenced by strength testing ranging from normal to 4/5, the lack of trophic changes, mild weakness, moderate paresthesia, and reflexes ranging from normal to hypoactive, but not absent.  Although 2 centimeter muscle atrophy was noted in July 2012, there was no atrophy noted on examination in November 2014.  Moreover, the July 2012 VA examiner provided a competent and persuasive determination that the incomplete paralysis in the Veteran's left upper extremity was no more than moderate severity.  There is no competent evidence showing more severe symptomatology to meet the criteria for the next higher ratings under DCs 8511, 8512, or 8514.

In sum, a 30 percent rating is assigned for moderate, incomplete paralysis of the left upper extremity.  The preponderance of the evidence is against assigning an evaluation in excess of 30 percent for the entire appeal period.


ORDER

An initial rating of 30 percent, and no higher, for severe incomplete paralysis of the left upper extremity is granted. 



REMAND

In November 2014, the Veteran underwent a VA examination for his cervical spine.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "the joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight bearing and if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, joint motion testing for pain in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's service-connected cervical spine disability. 

This examination is also inadequate as it does not comply with the requirements of Mitchell v. Shinseki.  25 Vet. App. 32 (2011).  In Mitchell, the Court held that the evaluation of functional loss due to pain must include evaluation of functional loss during flare-ups, in degrees, if feasible.  Id. at 43.  If the examiner fails to provide such an evaluation, the examiner must explain why it was not feasible.  The November 2014 examiner noted that the Veteran experiences flare-ups that increase pain, weakness, fatigue, and incoordination.  However, the examiner did not quantify the effects of the flare-ups in terms of additional functional loss.  The examiner stated that such an opinion would be "mere speculation." 

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.

Finally, any pertinent VA medical records dated after October 2014 should be added to the file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since October 2014.

2.  Schedule the Veteran for a VA examination to assess the current severity of his cervical spine disability.  The Veteran's claims file should be made available to, and reviewed by, the examiner, and the examiner must indicate whether such review was accomplished.  

a) The joint involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate in this case; he or she should clearly explain why that is so.

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups and with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  If it is not possible to provide the request opinions on additional functional impairment in degrees without resort to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


